ORDER
The Court having considered the Petitioner’s motion for stay of warrant of execution, the response in opposition to the motion and the Petitioner’s reply to the response, it is this 6th day of February, 2002,
ORDERED, by the Court of Appeals of Maryland, that the motion for stay of warrant of execution be, and it is hereby, GRANTED, and the warrant of execution issued by the Circuit Court for Baltimore County (Turnbull, J.) on January 15, 2002, is stayed pending the timely filing in the Supreme Court of the United States of a petition for a writ of certiorari and the disposition of this case by the Supreme Court of the United States.